Dryden, Judge,
delivered the opinion of the court.
There does not appear in the record any final judgment, and, therefore, no appeal lies in the case. The suit was a *579proceeding for injunction brought by respondent against the appellant. After the coming in of the answer, the plaintiff’s bill was dismissed and the injunction dissolved; and thereupon the appellant filed his motion for an assessment of the damages occasioned by the injunction. A jury was called who assessed the damages at five thousand dollars, and judgment was rendered by the court on the verdict against the respondent and Peter E. Blow, who was security in the injunction bond. At the same term, the respondent filed a motion to set aside the verdict and judgment, and the court accordingly set the same aside; and the appellant excepted and appealed to this court.
The order setting aside the verdict and judgment left the case standing on Burger’s motion for the assessment of damages ; and for anything appearing in the record, that motion still remains undisposed of. Until a final disposition is made of it, no appeal lies.
The other judges concurring,
the appeal is dismissd.